       Case 2:17-cr-00039-HB Document 46 Filed 08/18/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA             :              CRIMINAL ACTION
                                     :
           v.                        :
                                     :              NO. 17-039
JAMES DONAGHY                        :


                                  ORDER

          And now, this 18th day of August 2020, for the reasons

set forth in the foregoing Memorandum, it is hereby ORDERED

that the motion of defendant James Donaghy for compassionate

release under 18 U.S.C. § 3582(c)(1)(A) (Doc. # 40) is DENIED.




                                         BY THE COURT:



                                          /s/ Harvey Bartle III
                                         _____________________
                                                                      J.
